IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEANNE COCOLIN,                            :   No. 476 MAL 2021
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
JOEL MYERS AND WESTSIDE VILLAGE            :
(WORKERS' COMPENSATION APPEAL              :
BOARD),                                    :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.